 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KASEY F. HOFFMAN,                                    No. 2:17-cv-1755 MCE KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    MICHELE YDERRAGA, et al.,
15                         Defendants.
16

17             Plaintiff has filed his second request for an extension of time to file and serve an

18   opposition to defendant’s December 27, 2018 motion to dismiss pursuant to the court’s order of

19   February 6, 2019. Good cause appearing, the motion will be granted. No further extensions of

20   time will be granted.

21             IT IS HEREBY ORDERED that:

22             1. Plaintiff’s motion for an extension of time (ECF No. 25) is granted; and

23             2. Plaintiff is granted forty-five days from the date of this order in which to file and serve

24   his opposition. No further extensions of time will be granted.

25   Dated: March 20, 2019

26
27   hoff1755.36sec


28
